-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a continuation of 16/172,171 filed on 10/26/2018, which is a continuation of 14/674,047 filed on 03/31/2015, which claims benefit in provisional application 61/973,703 filed on 04/01/2014.
Claim Status
	Claim 1 is pending and examined. Claims 2-71 were cancelled. 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman (WO 2012/131678 A1 Published October 4, 2012).
The claim encompasses a composition for treating a pleura of a patient, the composition comprising: a liquid component comprising a biocompatible composition having a viscosity which increases in response to an increase in temperature; an a active agent dissolved, dispersed, or suspended in the liquid component, the active agent being capable of causing inflammation and/or adhesion of the pleura. 
Friedman discloses solutions 7-9 and suspensions 10 and 11 (Table 2 Pages 40-41).
The claimed composition is anticipated by solutions 7-9 and suspension 10 because solution 7 contains poloxamer 407, poloxamer 188, water, and doxycycline; and each of solutions 8 and 9 and suspension 10 contains poloxamer 407, doxycycline, and water. The suspension 10 and solutions 7-9 are described as liquid formulations that gel at 37°C (page 40-41, Example 2 “Gelation of doxycycline suspensions and doxycycline at 37°C”). 
As evidenced by originally filed claim 9, doxycycline is an active agent capable of causing inflammation and/or adhesion of the pleura. As evidenced by originally filed claim 5, water and poloxamers are suitable as a biocompatible composition. As evidenced by originally filed claim 57, poloxamer 407 and poloxamer 188 are suitable as specific poloxamers.  
	Prior art formulations meet all of the claimed structural limitations and would have been suitable for treating a pleura of a patient, absent evidence to the contrary. The intended use of the claimed composition was considered and it limits the composition to the extent that the composition is suitable for treating a pleura of a patient. Prior art formulations do not contain any components that would have rendered the formulations unsuitable for treating a pleura. Solutions and the suspension are liquid prior to heating to 37°C at which temperature gelation occurs. Viscosity of the prior art compositions increases in response to an increase in temperature.  
	Therefore, by teachings all of the claimed components, Friedman anticipated the invention as claimed.
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 11-13 of U.S. Patent No. 10,857,100 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims are drawn to methods of treating pleura using compositions that render presently claimed composition obvious. Embodiments described in methods of claims 6 and 13 describe compositions that are liquid and comprise a poloxamer selected from F127, F108, F68, or combinations thereof and an active agent that causes fusion of a parietal pleura and visceral pleura, where a specific active agent is talc. The active agent would have been necessarily dissolved, dispersed, or suspended in the liquid. As evidenced by originally filed claims 51-57, poloxamers F127, F108, F68, or combinations thereof are suitable as specific poloxamers that gel in response to temperature increase.     
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,111,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims are drawn to methods of treating pleura using compositions that render presently claimed composition obvious. Embodiment in patented claim 3 encompasses a method of using a liquid composition configured to form a gel when administered to a patient, where the composition comprises an active agent that causes fusion of parietal pleura and visceral pleura. The claimed composition is obvious over the composition in patented method claims because the active agent is necessarily dissolved, dispersed, or suspended in the liquid. A change from a liquid to a gel when administered to a patient meets the limitation that requires the biocompatible composition to have a viscosity increase in response to an increase in temperature. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617